Citation Nr: 1718198	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  07-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a jaw disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Novemebr 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Following a March 2016 remand, the Veteran was afforded a Travel Board hearing in June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service treatment records document in-service hospitalization from January 1 to January 3, 1982, for "Multiple facial soft tissue trauma" following an assault by multiple assailants.   X-rays were obtained on January 1.  X-rays of the facial bones found normal facial bones with no evidence of fracture; x-rays of the  bilateral TMJ found no fractures but noted that "On both the open and closed mouth views there is no change in the position of the head of the mandible bilaterally.  This may indicate poor patient compliance or temporomandibular dysfunction." 

Following service, the first medical record addressing the Veteran's jaw is the January 2007 VA examination.  This examination diagnosed "Bilateral (mild to moderate) TMJ dysfunction."  A February 2007 addendum opinion found that the Veteran's in-service injuries "could justify a conclusion of significant disability of anything more than a quite modest impairment, if any."  A July 2010 VA examination found there had been no demonstration of jaw disorders at clinical examinations but noted "multiple historical episodes."  

Given the vagueness of the prior examinations, the Board finds that a further examination is warranted to ascertain the nature and etiology of the Veteran's claimed disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all VA and private treatment for his claimed disability subsequent to service.  A signed release form should be completed for each private treatment provider.  The AOJ should then contact the VA medical facility in Big Spring, Texas and all noted providers to obtain records of treatment of the Veteran since service. 

2.  Then, the Veteran must be afforded a VA examination, with an appropriate examiner who has reviewied the claims file.  The examiner is requested to identify all jaw conditions with which the Veteran has been diagnosed during the claims period (i.e. in the period beginning January 2006), to include bilateral TMJ dysfunction.  The examiner is then requested to provide the following opinion: is it at least as likely as not (i.e., probability of 50 percent or more), that any diagnosed jaw condition is etiologically related to the Veteran's active military service, to include his in-service assault?  The examiner should specifically address the January 1982 bilateral TMJ x-ray report that no change in the position of the bilateral mandible heads "may indicate poor patient compliance or temporomandibular dysfunction."  All opinions must be supported by a detailed rationale.

3.  Then, the claim must be readjudicated.  If the determination remains unfavorable to the Veteran, he must be furnished with a Supplemental Statemnet of the Case and given an opportunity to respond before this case is returned to the Board.






The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




